DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 4/20/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to obviate the prior drawing objections and prior 112(b) rejections. The prior art rejections were a 102(a)(1) rejection over US 5,316,095 (Tibbitts) as well as a 102(a)(1) rejection over US 4,569,558 (Hood).
Regarding the rejection over Tibbitts, Applicant's amendments are sufficient to overcome the prior grounds of rejection.
Regarding the rejection over Hood, Applicant's amendments are sufficient to overcome the prior interpretation of Hood, but not sufficient to overcome Hood as a whole, as described in more detail in the rejections over Hood below.
Regarding the rejection of claim 9 over Hood, 'Applicant notes that "[t]he broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings." MPEP §2111. The term "abrasive particle inlet tube" clearly means something more than a tube that may inadvertently be exposed to abrasive particles. Furthermore, the specification specifically describes the function of the abrasive particle inlet tube as being more than a tube that may inadvertently be exposed to abrasive particles.'
	First, the examiner respectfully notes that Applicant explicitly disclaims the limiting nature of the disclosure in the final paragraph of the present specification. The examiner acknowledges that their interpretation is broader than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111.
	Applicant argues that the limitation must require "more than a tube that may inadvertently be exposed to abrasive particles" but (A) doesn't describe what that structure actually is, and (B) doesn't recite such structure in claim 9, nor the much more specific structure disclosed in figure 5. In other words, Applicant's arguments rely entirely on nomenclature to assert what the tube doesn't require, but is conspicuously nebulous as to what it does require.
	Further, at no point are Applicant's arguments directed to structure. The claim does not recite the "abrasive particle inlet tube" is in communication with "an abrasive reservoir" (512), for example, which would cleanly overcome the prior grounds and give the claim a meaningful limitation as to what the "abrasive particle inlet tube" is used with. Rather the claim has been deliberately worded broadly and has been examined commensurately. Applicant's arguments raise the question of claim 9 being indefinite because Applicant argues that the nomenclature requires something other than what is taught in the prior art, but provides no actual indication as to what that "something" is. Applicant simply states that it requires "more than" what is taught in the prior art. This raises more questions than it answers. Based off this, the examiner respectfully presents a 112(b) rejection for claim 9 because what that "more than" requires is unclear both in light of the claims and the specification. If Applicant wishes to recite the structure shown in fig 5, such "an abrasive particle reservoir in communication with the abrasive particle inlet tube", such amendments would overcome the prior art cited below.
	Patentability of apparatus claims is determined by their structure, not their intended use or their manner of operating.  MPEP §2114, subsection II: ' "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)'.
	The nomenclature of "abrasive particle inlet tube" implies that the tube is intended to transport abrasive particles in use. But no other structure is claimed, a reservoir of abrasive in communication with it is conspicuously absent in the claims, and the passages taught by the prior art are clearly capable of having abrasive within them, even if it is not intended to be there. Intent is largely moot for apparatus claims; structure determines the patentability of apparatus claims, and claim 9 just requires a "tube". If abrasive particles can move through any given tube, regardless of whether or not such abrasive particles are taught, then that passage can reasonably be drawn to an "abrasive particle tube" as currently claimed.
	Further, Applicant has submitted apparatus claims which are interpreted differently and more broadly then method claims. If Applicant wishes to submit a method claim that recites flowing abrasive particles through an abrasive particle inlet tube, such limitations will be given the patentable weight due to them in a method claim. However Applicant has chosen the broader from of an apparatus claim, and has also worded those apparatus claims themselves broadly, and the examiner is obliged to interpret them accordingly.

	Applicant similarly argues against the rejection of claim 13 over Hood, citing MPEP §2111, and arguing '[t]he term "pump" would not reasonably be understood to include a size transition between two different tube sizes. Furthermore, the Office admits that this interpretation is broader than that described in the application, Therefore, Applicant respectfully requests that the 25 U.S.C. § 102 rejection of claim 13 be withdrawn" (paragraph bridging pages 15 & 16 as-filed).
	This respectfully is not persuasive. The examiner gave specific logical underpinning why the disclosed surfaces are drawn to a "pump", and Applicant has not attempted to refute that logical underpinning in favor of simply stating, as apparent self-supporting fact, that a flow restriction (which will accelerate flow) can not be called a "pump". Does Applicant deny the existence of jet pumps or venturi pumps? If a "pump" is "any device for compressing, driving, raising, or reducing the pressure of a fluid" then clearly structure which accelerates flow velocity and reduces pressure (the "Venturi Effect") may reasonably be called a "pump".
	The examiner's statement that this interpretation is broader than Applicant's is not ipso facto proof the interpretation is unreasonably broad. Examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. It is well established that valid claim interpretations may differ from, and be broader than, the disclosed details in the specification, hence the demarcation between the "claims" & the "disclosure". Applicant themselves acknowledge this in the final paragraph of the present specification. The examiner respectfully maintains the prior art rejection of claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 9 is held as indefinite in light of Applicant's present arguments as described above. Based off Applicant's arguments, it is unclear in light of the specification what is structurally requires by "an abrasive particle inlet tube coupled to the aperture" versus just "a tube coupled to the aperture". Applicant expressly argues that this requires "something more" than just a tube, but what that is is unclear in light of both Applicant's arguments and the specification. The specification teaches that the "abrasive particle inlet tube" has specific structure and communication with a reservoir, but this have no basis in the claims and it is improper to import such limitations into the claims where not required, as Applicant themselves note in the final paragraph of the present specification.
Claims 10 & 11 depend from claim 9. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 & 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,569,558 (Hood).

Independent claim 1: Hood discloses a downhole cutting element (13 - fig 1) comprising:

    PNG
    media_image1.png
    257
    386
    media_image1.png
    Greyscale
a cutting face (drawn to the forward facing surface of 13 as illustrated in the annotated version of fig 1 here) defined by a surrounding edge (the edges which inherently define this surface, including 18 & the lower edge generally denoted by the numeral 19 in fig 1);
a fluid passage extending through the cutting element (22 - fig 1); and
an aperture defined in the cutting face (drawn to the counterbore at the upper end of 21 - as viewed in the figure above - which holds "fine-orifice nozzle 24") proximate the edge (proximate both 18 the edge generally denoted by the numeral 19), the aperture operatively coupled to the fluid passage (fig 1) through an orifice (orifice drawn to 21, between 22 & 24; "outlet 21 is relatively small" - col 2:29-31), the orifice having a major cross-sectional dimension (drawn to the width / diameter of the orifice) smaller than a major cross-sectional dimension of the fluid passage (Drawn to the left-right length of 22, as viewed in fig 1. This is "a major cross-sectional dimension of the fluid passage", as currently broadly recited. The claim does not exclusively require cross-sectional diameter and it is improper to import such a limitation into the claim where not required, as Applicant themselves note in the final paragraph of the present specification) and smaller than a major cross-actional dimension (drawn to the width / diameter of the aperture) of the aperture (the counterbore at the upper end of 21 is clearly larger across than 21).

	Claim 2: The downhole cutting element of claim 1, wherein the cutting face comprises a transition region between the cutting face and the edge (drawn to the "extension 19" that extends from the face to the edge generally denoted by the lead line for numeral 19).

	Claim 3: The downhole cutting element of claim 2, wherein the aperture is defined in the transition region of the cutting face (as defined above, the aperture is in this transition region).

	Claim 4: The downhole cutting element of claim 3, wherein the aperture extends into the cutting element in a direction substantially orthogonal to the cutting face in the transition region (fig 1).

	Claim 5: The downhole cutting element of claim 1, wherein the major cross-sectional dimension of the aperture ("Aperture" drawn to the counterbore at the upper end of 21 - as viewed in fig 1 - which holds "fine-orifice nozzle 24". "Major cross-sectional dimension" drawn to the width / diameter of the aperture) is smaller than the major cross-sectional dimension of the fluid passage ("Fluid passage" drawn to 22 - fig 1. "Major cross-sectional dimension of the fluid passage" drawn to the left-right length of 22, as viewed in fig 1, which is clearly larger than the aperture dimension).

	Claim 6: The downhole cutting element of claim 5, wherein the major cross-sectional dimension of the aperture (the width / diameter of the aperture) is defined by a nozzle disposed within the aperture (the width / diameter of the aperture is sized / "defined by" the side of nozzle 24 disposed within it: fig 1).

	Claim 7: The downhole cutting element of claim 6, wherein the nozzle ("nozzle 24") is positioned within the aperture (fig 1) such that a body of the nozzle is deposed within a cutting table of the cutting element ("cutting table" drawn to "head 17" - fig 1) and a tip of the nozzle is proximate the cutting face (fig 1).

	Claim 8: The downhole cutting element of claim 1, wherein the orifice (orifice drawn to 21, between 22 & 24) is defined at an end of the fluid passage (22, fig 1) within a cutting table of the cutting element ("cutting table" drawn to "head 17" - fig 1), the orifice positioned between the fluid passage and the aperture (as defined above).

	Claim 9: The downhole cutting element of claim 1, further comprising an abrasive particle inlet tube coupled to the aperture (broadly drawn to 23, fig 1. The nomenclature of "abrasive particle inlet tube" is a matter of naming convention, not structure or function. Abrasive particles can be circulated through this, even if they are not intended to, which is sufficient to meet this limitation. See MPEP §2144, subsection II: Manner of operating the device does not differentiate apparatus claim[s] from the prior art. This rejection & the examiner's response to Applicant's arguments is discussed in more detail in the Response to Amendments section above).

	Independent claim 12: Hood discloses an earth boring tool (fig 1; abstract; "rock face 6") comprising:
	 a tool body (7, fig 1);
	a cutting element coupled to the tool body (13 and/or 17 - fig 1), the cutting element including:
		a cutting edge ("cutting edge 18"); and
		an aperture proximate the cutting edge (drawn to the counterbore at the upper end of 21 - as viewed in the figure above - which holds "fine-orifice nozzle 24");
	a fluid passage defined in the cutting element ("chamber 23" with "wall 52" & "passage 22" - figs 1 & 2) coupled between a fluid passage through the tool body (31, fig 1) and the aperture (ibid); and
	an orifice (orifice drawn to 21, between 22 & 24; "outlet 21 is relatively small" - col 2:29-31) coupling the fluid passage to the aperture (fig 1), the orifice having a major cross-sectional dimension (drawn to the width / diameter of the orifice as defined above) less than a major cross-sectional dimension of the fluid passage ("Major cross-sectional dimension of the fluid passage" can be drawn to either the left-right length of 22, as viewed in fig 1, or the diameter of 23. Both are "a major cross-sectional dimension of the fluid passage", as currently broadly recited) and smaller than a major cross-actional dimension of the aperture (drawn to the width / diameter of the aperture as defined above).

	Claim 13: The earth-boring tool of claim 12, further comprising a pump coupled between the fluid passage through the tool body and the fluid passage ("pump" broadly drawn to "conical transition configuration 43" and "relatively small center bore 42" - figs 2 & 3, col 2:48-51. This restriction will increase the velocity of fluid passing through it according to the principle of mass continuity. Structure which accelerates fluid can broadly be called a "pump", in this case a "jet pump" or "venturi pump". The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way).

	Claim 14: The earth-boring tool of claim 12, further comprising a valve configured to selectively interrupt fluid flow in the fluid passage ("poppet valve 44" - figs 2 & 3).

	Claim 15: The earth-boring tool of claim 14, wherein the valve (44) comprises a spring valve (discussed below) configured to selectively interrupt the flow in the fluid passage based on a pressure exerted on the cutting element (pressure acting on the cutting element from contact with the rock wall: first full ¶ of col 3).
	The examiner respectfully asserts that valve 44 can be broadly drawn to a "spring valve" because the fluid acting on the lower end face 46 of the valve (figs 2 & 3) will bias the valve towards the closed position of figure 2. This is conventionally known as a fluid spring or hydraulic spring. The valve is explicitly biased towards the shut position ("…when the drag bit is free of abutment with the hard face, the inward force previously acting on the drag bit is no longer present. The hydraulic pressure acting in an outward direction on the base of the bit is sufficient to drive the drag bit radially outward" - col 3:24-29), and this is commensurate with the function and structure of a generic "spring". The claim does not require a coil spring, for example, and it is improper to import such a limitation into the claim from the specification where it is not required, as Applicant themselves note in the final paragraph of the present specification

	Claim 16: The earth-boring tool of claim 14, wherein the valve is positioned between the cutting element and the tool body (figs 2 & 3).

	Claim 17: The earth-boring tool of claim 14, wherein the valve is positioned within the cutting element (portions of the valve are within 13: figs 2 & 3).

	Independent claim 18: Hood discloses a cutting element (13 and/or 17, figs 1-3) comprising:
	a fluid passage passing through the cutting element ("passageway 22");
	a cutting edge ("cutting edge 18"), including a formation engaging portion of the cutting edge (upper end of 18 which contacts the formation as shown on the right side of fig 1); and
	an aperture (drawn to the counterbore in which 24 is located - fig 1) proximate the formation engaging portion of the cutting edge (The aperture is "very near; close" to the cutting edge 18, per the dictionary definition of "proximate", included with this action. The claim does not require that the aperture extends through the cutting edge, such as is shown in fig 3), the aperture coupled to the fluid passage (fig 1); and
	a nozzle disposed within the aperture ("nozzle 24" - fig 1), the nozzle having a major cross-sectional area ("a fine-orifice nozzles 24" - col 2:30) less than a major cross-sectional dimension of the fluid passage (fig 1 & col 2:29-31).

	Claims 19 & 20 are the same as claims 14 & 15, and are similarly rejected as described for those claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,569,558 (Hood) in view of US 5,316,095 (Tibbetts).
	Claim 10: Hood discloses all the limitations of the parent claims but does not expressly disclose an abrasive inlet tube positioned between an end of the fluid passage (22) and the cutting face (drawn to the forward facing surface of 13 as illustrated in the annotated version of fig 1 in claim 1 above).
	However Tibbitts discloses a drill bit cutting element with cooling channels (title) having a fluid passage ("passage 46" or "cross channel or manifold 48" which leads to 42 & 50 - first full ¶ of col 7. Can also be drawn to "internal passage 70" in "stud 62" of fig 4 if the stud is drawn to part of the "cutting element") leading to an aperture ("aperture 50" - fig 8 - which is in the face 32) defined in the cutting face (32) proximate an edge surrounding the face ("50 is close to the edge surrounding 50 as clearly shown in fig 8), and an abrasive inlet tube (broadly drawn to "channels or slots 42" in fig 8, which clearly define a "tube" for fluid to flow through. The nomenclature of "abrasive particle inlet tube" is a matter of naming convention, not structure, as similarly discussed above) positioned between an end of the fluid passage (48, fig 8) and the cutting face (32, fig 8).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the channels / tubes taught by Tibbetts in the cutter taught by Hood. Both Hood and Tibbetts teaches a primary fluid aperture (Hood: the counterbore at the upper end of 21 - as viewed in the figure above - which holds "fine-orifice nozzle 24". Tibbetts: 50). Tibbetts further discloses additional channels to convey drilling fluid directed elsewhere on the cutter. This improves cooling due to greater fluid contact area (first full ¶ of col 5).

	Claim 11: Hood discloses all the limitations of the parent claims but does not expressly disclose an abrasive inlet tube that intersects the aperture at an angle substantially orthogonal to a longitudinal axis of the aperture. 
	However Tibbitts discloses a drill bit cutting element with cooling channels (title) having a fluid passage ("passage 46" or "cross channel or manifold 48" which leads to 42 & 50 - first full ¶ of col 7. Can also be drawn to "internal passage 70" in "stud 62" of fig 4 if the stud is drawn to part of the "cutting element") leading to an aperture ("aperture 50" - fig 8 - which is in the face 32) defined in the cutting face (32) proximate an edge surrounding the face ("50 is close to the edge surrounding 50 as clearly shown in fig 8), and an abrasive inlet tube (broadly drawn to "channels or slots 42" in fig 8, which clearly define a "tube" for fluid to flow through. The nomenclature of "abrasive particle inlet tube" is a matter of naming convention, not structure, as similarly discussed above) positioned between an end of the fluid passage (48, fig 8) and the cutting face (32, fig 8), and which intersects the aperture at an angle substantially orthogonal to a longitudinal axis of the aperture (42 & 50 are generally orthogonal to each other as shown in fig 8. The longitudinal axis of the aperture 50 leads back into 48 which is at a right angle to 42).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the channels / tubes taught by Tibbetts in the cutter taught by Hood. Both Hood and Tibbetts teaches a primary fluid aperture (Hood: the counterbore at the upper end of 21 - as viewed in the figure above - which holds "fine-orifice nozzle 24". Tibbetts: 50). Tibbetts further discloses additional channels to convey drilling fluid directed elsewhere on the cutter. This improves cooling due to greater fluid contact area (first full ¶ of col 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAKE MICHENER/
Primary Examiner, Art Unit 3676